Title: Nicholas P. Trist to James Madison, 17 September 1831
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    
                                
                                Sep. 17. ’31
                            
                        
                        The enclosed is a communication to the Enquirer, not yet published, which I have
                            got printed at the Globe office, and sent to the E. in its present shape, to avoid the typographical errors which, had it
                            been sent in M. S., would have been sure to occur, & to mar the sense. If the Lynchb Jeffersonian speak the
                            truth, Mr Walsh pronounces Mr. Calhoun’s piece to be unanswerable, and another eastern Editor
                            admits that no difference can be discerned between Mr. Jefferson’s principles & Mr. C’s. This is of course a great
                            triumph for the Jeffersonian & he defies the world to show any difference. I wish I had time for a full review of
                            the whole subject. I am thoroughly convinced that I could rescue Mr Jefferon’s doctrines as well as yours, in such a
                            clear conclusive manner as not to leave a shadow of doubt, in any candid mind, that they had nothing whatever in common
                            with modern Nullification in any of its shapes. In haste & affy
                        
                            
                                N. P. T.
                            
                        
                    